DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on February 5, 2021, in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on complies May 18, 2022 with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file, but the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. Claims 1, 11 and 20 recites “generating a hierarchical ontology for a plurality of for sale objects”. However, the body of claims 1, 11 and 20 does not mention of generating a hierarchical ontology for a plurality of for sale objects. Therefore, the step of “generating a hierarchical ontology for a plurality of for sale objects ..” is omitted. Claims 2-10 and 12-19 are rejected under the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.
When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, 1, 11 and 20 are directed to a method, system, and computer program product respectively. Each of the claims falls under one of the four statutory classes of invention.
If the claim does not fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
Each limitation of claims 1, 11 and 20 identified below is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use of pen and paper.
The limitation of “determining”, which specifically reads “determining respective metrics between each pair of FSOs in the plurality of FSOs, wherein the respective metrics are based on a comparison of a first respective feature vector representing first features of a first respective FSO and a second respective feature vector representing second features of a second respective FSO, wherein the first respective FSO and the second respective FSO make up each pair of FSOs” in claim 1, “determining respective metrics between each pair of FSOs in the plurality of FSOs, wherein the respective metrics are based on a comparison of a first respective feature vector representing first features of a first respective FSO and a second respective feature vector representing second features of a second respective FSO, wherein the first respective FSO and the second respective FSO make up each pair of FSOs” in claim 11, and “determining respective metrics between each pair of FSOs in the plurality of FSOs, wherein the respective metrics are based on a comparison of a first respective feature vector representing first features of a first respective FSO and a second respective feature vector representing second features of a second respective FSO, wherein the first respective FSO and the second respective FSO make up each pair of FSOs” in claim 20, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “memory and processor”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “memory and processor” language, “determining”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper, using relative similarity to determine which items are sorted together.
The limitation “determining, for each cluster from the one or more clusters, a respective subset of features describing a respective set of FSOs from the plurality of FSOs, the respective set of FSOs being in the each cluster, wherein the respective subset of features each have a respective saliency greater than a threshold, and wherein the respective saliencies are based on a respective set of feature vectors describing the respective set of FSOs” in claim 1, “determining, for each cluster from the one or more clusters, a respective subset of features describing a respective set of FSOs from the plurality of FSOs, the respective set of FSOs being in the each cluster, wherein the respective subset of features each have a respective saliency greater than a threshold, and wherein the respective saliencies are based on a respective set of feature vectors describing the respective set of FSOs” in claim 11, and “determining, for each cluster from the one or more clusters, a respective subset of features describing a respective set of FSOs from the plurality of FSOs, the respective set of FSOs being in the each cluster, wherein the respective subset of features each have a respective saliency greater than a threshold, and wherein the respective saliencies are based on a respective set of feature vectors describing the respective set of FSOs” in claim 20, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “memory and processor”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “memory and processor” language, “determining”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper, using different clusters at the 
different levels of the hierarchy to be named based on the characteristics most salient to the 
items being sorted into that cluster.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas.
The judicial exception is not integrated into a practical application. In particular, the claimed limitations “separating each FSO from the plurality of FSOs into one or more clusters based on the respective metrics and a clustering classification rule” and labeling each cluster with the respective subset of features for the cluster”. The limitation “separating each FSO from the plurality of FSOs into one or more clusters based on the respective metrics and a clustering classification rule” amounts to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). The limitation “labeling each cluster with the respective subset of features for the cluster” represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data. (See MPEP 2106.05 (2)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering, and presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed 1n a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(ID) (i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAPE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPO2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPO2d at 1092- 93).  Moreover, the “processor” and “non-transitory computer-readable storage media” amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrate by: Relevant court decision: the followings are examples of court decisions demonstrating well-understood, routine and conventional activities, see e.g., MEPE 2106.05(d)(II): Computer readable storage media comprising instructions to implement a method, e.g., see (Versata Dev. Group, Inc.v. SAP Am., Inc.- similarly, the current invention recites “a computer program product, the computer program product comprising: one or more non-transitory computer-readable storage media and program instructions collectively stored on the one or more non-transitory computer-readable storage media, the program instructions executable by a processor to cause the processor to initiate operations.
Looking at the element as a combination, the additional elements do not add anything more the elements analyzed individually. Therefore, the claim does not amount to significantly more than the abstract idea itself.
Accordingly, claim 1 is not patent eligible. The remaining independent claims 11 and 20 fall short the 35 USC 101 requirement under the same rationale.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
2 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the respective metrics are a cosine similarity between two feature vectors” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea. Same rationale applies to claim 12, since they also recite limitations that further elaborate on the abstract idea.




Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
3 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the respective saliences based on the respective set of feature vectors are determined from a Jacobian matrix formed based on the respective set of feature vectors” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea. Same rationale applies to claim 13, since they also recite limitations that further elaborate on the abstract idea.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
4 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the threshold is chosen such that the respective subset of features comprises a number of features” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea. Same rationale applies to claim 14, since they also recite limitations that further elaborate on the abstract idea.




Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 5 recites the same abstract idea of claim 1. The claim recites the additional limitation of “separating each FSO from the respective set of FSOs in each cluster into a subset of clusters based on the respective metrics and the clustering classification rule; determining, for each subset cluster from the subset of clusters, the respective subset of features describing a second respective set of FSOs from the respective set of FSOs, the second respective set of FSOs being in the each subset cluster, wherein the respective subset of features each have the respective saliency greater than a second threshold, and wherein the respective saliencies are based on a respective set of feature vectors describing the second respective set of FSOs; and labeling each subset cluster with the respective subset of features for the subset cluster”, which amounts to data-presentation steps, and which is considered to be insignificant extra-solution activity, (See MPEP 2106.05 (g)). The data-presentation elements are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra- solution activity (See MPEP 2106.05 (d)(ID)(v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)), and therefore, does not amount to significantly more than the abstract idea. Same rationale applies to claim 19, since the limitations it recites are also directed to data-presentation steps. Same rationale applies to claim 15, since they also recite limitations that further elaborate on the abstract idea.



Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 6 recites the same abstract idea of claim 1. The claim recites the additional limitation of “before the determining the respective metrics between each pair of FSOs, applying a weighting function to the first respective feature vector and the second respective feature vector”, which is equivalent to merely saying “apply it”, and amounts to no more than mere instructions to implement the abstract idea on a computer. Mere instructions to apply an exception using a generic computer does not amount to significantly more. Same rationale applies to claim 16, since they also recite limitations that further elaborate on the abstract idea.

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 7 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein the weighting function incorporates side information about the plurality of FSOs”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claims 15 and 18, since they also recite limitations that further elaborate on the abstract idea. Same rationale applies to claim 17, since they also recite limitations that further elaborate on the abstract idea.

Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 8 recites the same abstract idea of claim 1. The claim recites the additional limitation of “determining a set of feature vectors for the plurality of FSOs, wherein each feature vector is a numerical representation of respective features for a respective corresponding FSO from the plurality of FSOs, the numerical representation configured to represent differences between the respective features of the respective corresponding FSO and other FSOs in the plurality of FSO, wherein the first respective feature vector and the second respective feature vector belong to the set of feature vectors” which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claim 18, since they also recite limitations that further elaborate on the abstract idea.

Claim 9 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 9 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein determining the set of feature vectors comprises training a neural network based one the respective features of each FSO in the plurality of FSOs”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claim 19, since they also recite limitations that further elaborate on the abstract idea.

Claim 10 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 10 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein training the neural network further comprises incorporating side information by weighting at least one respective feature describing an FSO in the plurality of FSOs based on the side information”, which amounts to data-presentation steps, and which is considered to be insignificant extra-solution activity, (See MPEP 2106.05 (g)). The data-presentation elements are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra- solution activity (See MPEP 2106.05 (d)(ID)(v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)), and therefore, does not amount to significantly more than the abstract idea. Same rationale applies to claim 19, since the limitations it recites are also directed to data-presentation steps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0212110 (involved in calculating product or category associations using associative relation extraction).
US 2014/0067815 (involved in extracting description information of one or more products. The description information of the products is clustered into a text. The subject analysis is applied to the text to obtain one or more subjects. One or more names are defined for the one or more subjects respectively. The respective name of a respective subject correlated to description information of a respective product is used as an identifier of the respective product. The respective product is labeled by using the identifier).

US 2014/0032510 (involved in generating visualization including versions with information from multiple levels of trees. The visualization is generated so that a second version highlights a value of dimension for labeled path of tree representing the second version. The highlighted value is different from related value of dimension for labeled path of tree representing the standard version. The similarity measure between the versions is computed by normalizing vectors associated with respective version, and determining a product of normalized vectors).
The subject matter of claims 1, 11 and 20 differ from these prior art documents in method for machine generating a hierarchical ontology for a plurality of for sale objects by determining respective metrics between each pair of FSOs. Each for-sale object (FSO) is separated into one or more clusters based on the respective metrics and a clustering classification rule, a respective subset of features describing a respective set of FSOs is determined for each cluster, wherein each subset of features has a respective saliency greater than a threshold and the respective saliencies are based on respective feature vectors describing the respective set of FSOs. Each cluster is labeled with the respective subset of features for the cluster. These claimed features are not obvious to a person skilled in the art by the documents, taken alone or in combination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        October 20, 2022